Proceeding pursuant to CPLR article 78 to review a determination of the Department of Motor Vehicles Appeals Board, dated September 7, 1984, which affirmed (1) a determination of a hearing officer that petitioner was guilty of speeding and (2) the penalty of a $100 fine and mandatory license revocation.
Determination confirmed and proceeding dismissed on the merits, with costs.
The determination is supported by substantial evidence and the penalty imposed was neither arbitrary, capricious, nor an abuse of discretion. Lazer, J. P., Thompson, Rubin and Kunzeman, JJ., concur.